EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Fil on 6/8/22.
The application has been amended as follows:
The claims are amended as follows:
“1. A method for attaching a first component 104.
2. The method as claimed in claim 1, wherein the securing is accomplished utilizing a fastening means
3. The method as claimed in claim 2, wherein ceramic matrix composite of the first component 

4. The method as claimed in claim 3, wherein the first component
5. The method as claimed in claim 4, wherein the securing further includes securing the surface plies 
6. The method as claimed in claim 1, wherein an outer surface of the first component 
7. The method as claimed in claim 6, wherein the at least one recess 
8. The method as claimed in claim 6, wherein the at least one recess
9. The method as claimed in claim 1, wherein the secured first and second components 
10. An attachment arrangement; wherein the first turbine component and the continuous strap comprise the same CMC material.


12. The attachment arrangement10, wherein the CMC material is an oxide-oxide CMC material.
13. The attachment arrangement
14. The attachment arrangement as claimed in claim 10, wherein an outer surface of the first turbine component
15. The attachment arrangement
16. The attachment arrangement10, wherein the CMC material comprises a plurality of plies.
17. The attachment arrangement as claimed in claim 10, wherein the first turbine component
18. The attachment arrangement as claimed in claim 10, wherein the arrangement
19. An attachment method, comprising: providing a continuous strapand second end reach respective attachment points within the second component
20. The attachment method of claim 19, wherein the first component 
The above changes are made to overcome claim objections and bring the claims into condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is deemed to be an unobvious improvement over Campbell et al. (US2007/0031258). In claim 1, the improvement comprises a continuous CMC strap having at least two ends. In claim 10, the improvement comprises the first turbine component and the continuous strap are formed from the same CMC material. In claim 19, the improvement comprises a continuous strap comprising a CMC material having at least two ends. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745